Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Applicant’s election of claims 1-12, group I in the reply filed on 8/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

3.	Claims 13-21, group II withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/2022.

Status of the application
4.	Claims 1-21 are pending in this office action.
Claims 13-21 have been withdrawn.
Claims 1-12 have been rejected. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7.	Claim 10 recites “The method according to claim 10”, which does not properly claim from which claim 10 depends on. Therefore, claim 10 is indefinite. 


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	 Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or non-obviousness.

11.	Claim(s) 1-5, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergun et al. US 2015/0157038 in view of Arends et al. US 2002/0031577. 

12.	Regarding claims 1, 11, 12 Ergun et al. discloses a method for producing an edible oleogel which is prepared by using edible triacylglycerol oil with ethyl cellulose at a weight ratio 99:1 to 80:20 and under agitation with heating condition to form a mixture ([0012], [0013], [0014]) which is used with food product ([0015]) and triacylglycerol oil can be sunflower oil soybean oil etc. ([0020]).  It is understood that the disclosed heating at 80 or above degree C ([0014]) in order to achieve above glass transition temperature of ethylcellulose ([0029]) to provide molten state  makes claimed  first temperature  (to achieve) “wherein the mixture is in molten” as claimed in claim 1 and the oleogels made are edible and can be formulated into any food product requiring a structured solid-like or semi-solid like fat ([0034]) which is room temperature (i.e. second temperature) which meets claim limitation of “ to a second temperature wherein the oliogelator component I the mixture is at least partially in solid state as claimed in claim 1.  This provides the benefit of having solid -like property or crystalline triacylglycerols without the high level of solid saturated fatty acids, however, retaining structural properties of solid fats which is highly desirable for specific food applications ([0029]). Ergun et al. also discloses that stabilizers may also be added e.g. sorbitan monooleate, sorbitan monosterate etc. ([0031]) which is also an oleogelator to meet: “mixtures thereof” of claim 12. 
Ergun et al. is silent about the step of ultrasound.
Arends et al. discloses that such compositions having liquified or dissolved substance is crystallized from a melt ([0001]) which comprises oil  ( Abstract) and under  the melt condition while exposing to ultrasound ([0001]) the composition goes through crystallization process with enhanced and faster crystallization of the final product ([0020], [0021]) without having any problem of transient cavitation and without adversely affect taste and smell (at least in [0021], [0022], [0072]). Arends also discloses that sunflower seed oil (liquid) in combination with hydrogenated palm oil (solid) can be subjected to an ultrasound treatment without substantial damage to flavor and taste (at least in [0079], [0087]). Arends et al. discloses that such compositions having liquified or dissolved substance is crystallized from a melt ([0001]) which comprises oil (Abstract) and therefore, Arends et al. is analogous art and combinable to modify Ergun’s composition (triacylglycerol oil with ethyl cellulose as oleogel, and under melt condition) with Arend’s ultrasound method to have final product. 
Arenda et al. also discloses that 1.5 MHz is the suited region ([0082] and Fig 5) to meet claim 4.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

13.	Regarding claims 1, 2, 3, Arends et al. discloses that the ultrasound can comprise superpositions of ultrasound waves which provides the benefit of broad-band noise signal pattern which noise pattern points to the many violent bubble collapses which are characteristics for transient cavitation ([0036]).  

14.	Regarding claim 5, Arends et al. discloses that the system comprises using transducers (at least in [0067]) and emits super positioned ultrasound waves which provides the benefit of broad-band noise signal pattern which noise pattern points to the many violent bubble collapses which are characteristics for transient cavitation ([0036]).  

15.	Regarding claim 8, Arends et al. discloses that a practical indicator can evaluate the absence of transient cavitation and mechanical index (MI) ([0030]) which determines sonication condition ([0034]). It is, therefore, the practical indicator can monitor superposition of many signals and eventually broad-band noise and collapse of bubble which are characteristics of transient cavitation ([0036]). It is also to be noted that Avenda et al. discloses “monitoring” by disclosing optimizing the operational situation ([0029]) and observing and generating superposition of many signals, the conditions for the “broad-band noise”, collapse of bubble, transient cavitation etc. ([0034], [0036]). 
This is also considered as Result Effective Variable.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, monitoring the superposition of the one or more super positioned ultrasound waves as claimed in claim 8, in Ergun in view of Arends et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired noise pattern, transient cavitation, provides bubble collapse etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

16.	Regarding claim 10, Arends et al. discloses the method of riskless medically safe sonication conditions ([0034]) which is performed by super positioning many signals to have desired better quality ([0036]) as discussed in detail above by monitoring MI based threshold indicator ([0034]) which parameters are optimizable (at least in [0042]) and therefore, within the skill of one of ordinary skill in the art to adjust from the teaching of Arends et al. (at least in [0034], [0036]). This is “machine learning system” because one of ordinary skill in the art can read the machine-readable data to learn in order to perform the optimization step and, therefore, it meets claim 10. 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, “adjusting using machine learning system” as claimed in claim 10, in Ergun in view of Arends et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired “adjustment” in order to have desired noise pattern quality etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

17.	Claim(s) 6-9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergun et al. US 2015/0157038 in view of Arends et al. US 2002/0031577 as applied to claims 1 and 5 and further in view of NPL Masouleh et al. (in Proceedings of the 4th Iranian International NDT Conference Feb 26-27, 2017, Olympic Hotel, Tehran, Iran).

18.	Regarding claims 8, 9 and 10 have been already rejected with independent claim 1 above. However, the alternative/additional claim limitations are addressed here for claims 6, 8,9 which is not addressed by Ergun et al. US 2015/0157038 in view of Arends et al.

19.	Regarding claim 6, Arends et al. discloses that there are many variable parameters need to be chosen by trial (i.e. optimization) (at least in [0029]) to have desired effect (i.e. desired noise pattern, transient cavitation, provides bubble collapse) ([0036]). Therefore, it is also to be noted that one of ordinary skill in the art can optimize the frequency and quality of the product (at least in Fig 1, [0029]).
Regarding claims 6, 7, claim limitation of FEM of claims 6, 7 which is not addressed by Ergun et al. in view of Arends et al.
 	NPL Masouleh et al. discloses that the precision and accuracy of ultrasonic transducers can be achieved by using FEM method as valuable tool which helps to predict the precision and accuracy of the transducers (at least in second and third paragraphs under Introduction) by employing finite element modelling for designing the ultrasonic transducers in order to  predict the precision and accuracy of the behavior of the ultrasonic transducers by optimizing the parameters without going through time consuming tests (at least under Conclusion). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Ergun et al. and Arends et al. to include the teaching of NPL Masouleh et al. to use FEM method as valuable tool which helps to predict the precision and accuracy of the transducers (at least in second and third paragraphs under Introduction) by employing finite element modelling for designing the ultrasonic transducers in order to  predict the precision and accuracy of the behavior of the ultrasonic transducers by optimizing the parameters without going through time consuming tests (at least under Conclusion). One of ordinary skill in the art would also have been motivated to monitor the superposition of the one or more super positioned ultrasound waves as claimed in claim 8, by using FEM method as valuable tool which helps to predict the precision and accuracy of the transducers (at least in second and third paragraphs under Introduction). 
However, it is also considered as Result Effective Variable.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of ultrasound frequency as claimed in claim 1, positioning of the one or more transducing means etc. as claimed in claim 6 in Ergun in view of Arends et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired noise pattern, transient cavitation, provides bubble collapse etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

20.	Regarding claim 10,  Arends et al. discloses the method of riskless medically safe sonication conditions ([0034]) which is performed by super positioning many signals to have desired better quality ([0036]) as discussed in detail above by monitoring MI based threshold indicator ([0034]) which parameters are optimizable (at least in [0042]) and therefore, within the skill of one of ordinary skill in the art to adjust from the teaching of Arends et al. (at least in [0034], [0036]). 
Arends et al. does not specifically teach machine learning system.
NPL Masouleh et al. discloses that the precision and accuracy of ultrasonic transducers can be achieved by using FEM method as valuable tool which helps to predict the precision and accuracy of the transducers (at least in second and third paragraphs under Introduction) by employing finite element modelling for designing the ultrasonic transducers in order to  predict the precision and accuracy of the behavior of the ultrasonic transducers by optimizing the parameters without going through time consuming tests (at least under Conclusion). Therefore, this is “machine learning system” because one of ordinary skill in the art can read the automated machine-readable data to learn in order to perform the optimization step and, therefore, it meets claim 10. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Ergun et al. and Arends et al. to include the teaching of NPL Masouleh et al. to use FEM method as valuable tool which helps to assisting the adjusting using a machine learning system. 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, “adjusting using machine learning system” as claimed in claim 10, in Ergun in view of Arends et al. and NPL Masouleh et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired “adjustment” in order to have desired noise pattern quality etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Conclusion
21. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792